                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRANDON ROBERTS,                                  *
DANIEL DEBURGO,
                                                  *
Plaintiffs
                                                  *
v                                                             Civil Action No. ELH-18-2061
                                                  *
JASON E. McMAHAN, et al.,
                                                  *
Defendants
                                            ***
                                        MEMORANDUM

        On May 2, 2011, plaintiff Brandon Roberts filed this case in the United States District

Court for the District of Massachusetts. ECF 1. A First Amended Complaint was filed on April 8,

2013 (ECF 21), in which plaintiff Daniel Deburgo joined. They complained about their prison

transfers. The dismissal of the First Amended Complaint was upheld on appeal. ECF 34, ECF

35, ECF 41, ECF 42.

        Roberts filed a Second Amended Complaint on September 25, 2015. ECF 50. Thereafter,

numerous motions and appeals were filed. See ECF 122 (recounting litigation history).

        Then, on July 3, 2018, the District Court of Massachusetts transferred the case to this court

for all further proceedings. ECF 120.

        In an Order of August 14, 2018 (ECF 122), I directed the parties to renew any dispositive

motions, or file a status update regarding the status of the litigation, within 60 days. Id. at 3. The

parties failed to respond. Therefore, on October 18, 2018, I directed the parties to show cause why

the complaint should not be dismissed, without prejudice. ECF 123.

        In a response filed on November 13, 2018, plaintiff Brandon Roberts filed a status report

indicating his desire to have the case returned to the District of Massachusetts. ECF 124. He
advised that he filed a petition with the Court of Appeals for the First Circuit to have his case

returned to Massachusetts and asked that this matter be held in abeyance pending resolution of his

petition. Id.

        Plaintiff Roberts was advised that this case would not be held in abeyance. ECF 130.

Roberts filed several other motions, seeking to have the case returned to Massachusetts, each of

which was denied. ECF 130. Roberts was directed to file an updated status report regarding his

desire to proceed with the case, due by June 17, 2019. ECF 130. Further, he was advised that

failure to do so would result in dismissal of this case, without prejudice, and without further notice.

Id.

        Ten days after the deadline, Roberts filed a “Notice of Late Filings of Status Report”

indicating that “this matter was more recently brought to the plaintiff’s attention, and as a result,

he is unable to meet the current due date in which to file a status report and therefore, anticipate[s]

a late fling of the same with regards to this matter.” ECF 133. He asked that the court allow a late

filing of his status report, although he offered no explanation or argument regarding the need to

file a late status report. Id. In any event, to date, Roberts has failed to comply with the court’s

Order of May 24, 2019, regarding the filing of the status report. Accordingly, Roberts’ complaint

will be dismissed, without prejudice.

        It does not appear that Daniel Deburgo joined the Second Amended Complaint. But, he

was also forewarned that the complaint would be dismissed, without prejudice, unless he

responded by June 17, 2019, as directed. ECF 130. Deburgo has filed nothing with this court.

        For these reasons, the suit will be dismissed, without prejudice. An Order follows.

Date: September 13, 2019                                              /s/
                                                               Ellen L. Hollander
                                                               United States District Judge



                                                  2
